DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Brandon S. Mecham on 12 April 2021. 
The application has been amended as follows:

1-9.	(Canceled)
10.	(Currently Amended) [[An inflatable orbital implant [[comprising:
a bladder configured to be implanted between an orbit and an eyeball of a patient, the bladder defining at least one port and at least one compartment in fluid communication with each other, the at least one compartment defining an interior volume, the at least one compartment configured to hold a fill material such that the interior volume is adjustable responsive to 1) injection of fill material into the at least one compartment through the at least one port to inflate the at least one compartment, and 2) removal of fill material from the at least one compartment through the at least one port to deflate the at least one compartment, wherein the adjustment of the interior volume is configured to reposition the eyeball;
a reservoir of fill material located externally of the patient; and 
an injection device in fluid communication with the reservoir and configured to communicate a quantity of the fill material though the at least one port so as to adjust the interior volume of the at least one compartment,
wherein the bladder defines one or more fixation structures each defining a hole configured to receive an anchor for affixing the bladder to one or more bones of the orbit,
wherein the at least one port comprises a first port, a second port, and a third port; and
wherein the at least one compartment comprises:
a first compartment in fluid communication with the first port, the first compartment configured to be disposed between the eyeball and a floor of the orbit and overlaying the floor of the orbit, wherein the first compartment is configured to reposition the eyeball along a cranial-caudal direction during inflation and deflation of the first compartment; 
a second compartment in fluid communication with the second port, the second compartment configured to be disposed between the eyeball and a medial wall of the orbit, wherein the second compartment is configured to reposition the eyeball along a medial-lateral direction during inflation and deflation of the second compartment; and 
, and
wherein the first, second, and third compartments are discrete from each other.
11-14.	(Canceled)
15.	(Currently Amended) The orbital implantation system of claim [[ 10, wherein the first compartment is configured to overlay an anterior portion of the floor, and the [[ third compartment is configured to overlay a posterior portion of the floor[[
16-20.	(Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774